                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   MARY CALDWELL, on behalf of herself and all
                                                                         11   others similarly situated,
United States District Court




                                                                                                                                                  No. C 19-02861 WHA
                                                                         12                  Plaintiff,
                               For the Northern District of California




                                                                         13     v.

                                                                         14   UNITEDHEALTHCARE INSURANCE                                          ORDER RE MOTION
                                                                              COMPANY; and UNITED HEALTHCARE                                      TO DISMISS
                                                                         15   SERVICES, INC.,

                                                                         16                  Defendants.
                                                                                                                               /
                                                                         17
                                                                         18                                          INTRODUCTION

                                                                         19          In this ERISA action, defendants insurance companies denied coverage for plaintiff’s

                                                                         20   surgical treatment of lipedema. Defendants move to dismiss plaintiff’s complaint under

                                                                         21   FRCP 12(b)(6). For the reasons set forth below, defendant’s motion is GRANTED IN PART AND

                                                                         22   DENIED IN PART.

                                                                         23                                            STATEMENT

                                                                         24          Lipedema is a chronic, progressive, painful, and immobilizing condition involving an

                                                                         25   abnormal buildup of adipose tissue (body fat). After plaintiff Mary Caldwell was diagnosed

                                                                         26   with Stage 3 lipedema, her physician proposed treatment with specialized liposuction.

                                                                         27   Caldwell alleges that specialized liposuction is the only available therapy for lipedema.

                                                                         28   Defendants UnitedHealthCare Insurance Company and United HealthCare Services, Inc.
                                                                          1   (together, “United”) denied her coverage. They stated “these procedures are not proven to be
                                                                          2   helpful for people with your condition. Your plan does not cover for unproven services.”
                                                                          3   United denied Caldwell’s subsequent appeal stating that neither the clinical information nor
                                                                          4   peer-reviewed literature supported the use of specialized liposuction for lipedema. Thus, United
                                                                          5   deemed the procedure an unproven service under the plan (Dkt. 1 at 2, 3, 5).
                                                                          6          Caldwell brings this ERISA class action pursuant to FRCP 23 on behalf of herself and all
                                                                          7   others similarly situated. It is premature to analyze the claims on a class basis. Instead,
                                                                          8   Caldwell must plead as an individual and this order limits itself to that problem. Her first claim
                                                                          9   for relief under United States Code Title 29 Section 1132(a)(1)(B) includes recovering benefits
                                                                         10   due along with enforcing and clarifying her rights to the benefits at issue. The second claim
                                                                         11   seeks declaratory, equitable, and remedial relief for breach of fiduciary duty under Section
United States District Court




                                                                         12   1132(a)(3). United moves to dismiss both claims for failure to state claims. This order follows
                               For the Northern District of California




                                                                         13   full briefing (Dkt. Nos. 25, 28, 30) and oral argument.
                                                                         14                                               ANALYSIS
                                                                         15          1.      SECTION 1132(a)(1)(B) CLAIM.
                                                                         16          Section 1132(a)(1)(B) empowers a person to bring a civil action “to recover benefits
                                                                         17   due to [her] under the terms of [her] plan, to enforce [her] rights under the terms of the plan,
                                                                         18   or to clarify [her] rights to future benefits under the terms of the plan.” United advances two
                                                                         19   arguments to dismiss Caldwell’s claim under Section 1132(a)(1)(B). Both arguments are
                                                                         20   discussed below.
                                                                         21                  A.      Caldwell Does Not Adequately Allege
                                                                                                     The Existence of an ERISA Plan.
                                                                         22
                                                                                     In Donovan v. Dillingham, the United States Court of Appeals for the Eleventh Circuit
                                                                         23
                                                                              held that a plan is subject to ERISA if, from the surrounding circumstances, a reasonable person
                                                                         24
                                                                              could ascertain: the intended benefits, a class of beneficiaries, the source of financing, and the
                                                                         25
                                                                              procedures for receiving benefits. 688 F. 2d 1367, 1373 (11th Cir. 1982). Our court of appeals
                                                                         26
                                                                              holds that “satisfying the Donovan criteria is a necessary but not sufficient condition for the
                                                                         27
                                                                              creation of an ERISA plan.” Otherwise, our court has not yet determined the minimum
                                                                         28
                                                                              requirements for establishing the existence of an ERISA plan. Golden Gate Rest. Ass’n v. City

                                                                                                                                2
                                                                          1   & Cty. of S.F., 546 F. 3d 639, 642 (9th Cir. 2008). This order holds the pleadings insufficient in
                                                                          2   raising the existence or creation of an ERISA plan above the speculative level.
                                                                          3          Caldwell alleges that (1) she was covered under an “employee benefit plan”
                                                                          4   (2) established or maintained (3) “through her employer” and insured or administered by United,
                                                                          5   (4) for the purpose of providing “health care benefits” (5) to Caldwell and other beneficiaries
                                                                          6   “around the country” (Dkt. No. 28 at 9). United labels these allegations as conclusory and
                                                                          7   insufficient to meet the pleading standard (Dkt. No. 25-1 at 8). This order agrees. Caldwell does
                                                                          8   nothing more than recite the generic elements constituting an ERISA plan without alleging any
                                                                          9   facts about her plan itself. Because she makes blanket statements, the motion to dismiss this
                                                                         10   claim is GRANTED. Surely she has a copy of whatever United health plan she used. She should
                                                                         11   set forth the provisions therein that show she would be entitled to relief. Insofar as Caldwell
United States District Court




                                                                         12   would like to amend her complaint, she should also include facts that allow a reasonable person
                               For the Northern District of California




                                                                         13   to infer that the plan in question is an ERISA plan. This inference should be made from factual
                                                                         14   evidence not legal conclusions as presented here.
                                                                         15                  B.      Caldwell Does Not Identify a Plan Provision
                                                                                                     That Entitles Her to Benefits.
                                                                         16
                                                                                     When an ERISA plan administrator denies a claim, they must give the claimant
                                                                         17
                                                                              information about the denial, including the specific plan provisions on which it is based.
                                                                         18
                                                                              “The plan administrator may not fail to give a reason for a benefits denial during the
                                                                         19
                                                                              administrative process and then raise that reason for the first time when the denial is challenged
                                                                         20
                                                                              in federal court.” Our court of appeals clarifies that a court will not allow an ERISA plan
                                                                         21
                                                                              administrator to assert a reason for denial of benefits that it had not given during the
                                                                         22
                                                                              administrative process. Harlick v. Blue Shield of Cal. 686 F. 3d 719 (9th Cir. 2012).
                                                                         23
                                                                                     Caldwell claims that successfully negating the unproven classification will entitle her to
                                                                         24
                                                                              coverage under Harlick because United allegedly gave no other reason for the denial (Dkt. No.
                                                                         25
                                                                              28 at 12). Caldwell misreads Harlick. The general rule aims to protect claimants from “be[ing]
                                                                         26
                                                                              ‘sandbagged’ by a rationale the plan administrator adduces only after the suit has commenced.”
                                                                         27
                                                                              686 F. 3d at 720. Here, United is not introducing any new reason for the denial.
                                                                         28


                                                                                                                                3
                                                                          1          Even if Caldwell shows that specialized liposuction should be considered a proven
                                                                          2   procedure, rather than unproven, she does not show that the service is covered under any specific
                                                                          3   terms in her plan. United argues that Caldwell should point to a plan provision that somehow
                                                                          4   covers specialized liposuction rather than attacking the unproven classification (Dkt. No. 25-1 at
                                                                          5   9). This order agrees. Because Caldwell fails to plead facts that, if true, would establish that
                                                                          6   specialized liposuction is a covered benefit under her plan, the motion to dismiss this claim is
                                                                          7   GRANTED.
                                                                          8          2.      SECTION 1132(a)(3) CLAIM.
                                                                          9          Section 1132(a)(3) empowers “a participant, beneficiary, or fiduciary (A) to enjoin any
                                                                         10   act or practice which violates any provision of this title or the terms of the plan, or (B) obtain
                                                                         11   other appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions of
United States District Court




                                                                         12   this title or the terms of the plan.” This is a catch-all, “safety net” provision that may be relied
                               For the Northern District of California




                                                                         13   upon if adequate relief is not provided elsewhere by the statute; if an adequate remedy is
                                                                         14   provided elsewhere, then a claim under Section 1132(a)(3) is not appropriate. Varity Corp. v.
                                                                         15   Howe, 516 U.S. 489, 512 (1996). Our court of appeals has recognized that a claim for benefits
                                                                         16   under Section 1132(a)(1)(B) and a claim for equitable relief under Section 1132(a)(3) “can
                                                                         17   proceed simultaneously [and] . . . allows plaintiff[s] to plead alternate theories of relief without
                                                                         18   obtaining double recoveries.” Moyle v. Liberty Mut. Ret. Benefit Plan, 823 F.3d 948, 961
                                                                         19   (9th Cir. 2016).
                                                                         20          Caldwell brings a civil action under Section 1132(a)(1)(B) to “seek the payment of
                                                                         21   medical expenses, interest thereon, a clarification of rights, and attorneys fees.” Under Section
                                                                         22   1132(a)(3), Caldwell asserts her second claim for breach of fiduciary duty seeking declaratory,
                                                                         23   equitable, and remedial relief. Caldwell may plead alternate theories of relief without obtaining
                                                                         24   duplicate recoveries. Because these claims may proceed simultaneously so long as there is no
                                                                         25   double recovery, the motion to dismiss this claim is DENIED (Dkt. No. 1 at 8, 9).
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                4
                                                                          1                                        CONCLUSION
                                                                          2         In light of the foregoing, defendants’ motion to dismiss is GRANTED IN PART AND
                                                                          3   DENIED IN PART.
                                                                          4
                                                                          5                IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: September 26, 2019.
                                                                                                                               WILLIAM ALSUP
                                                                          8                                                    UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                           5
